DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable over the prior art of record.
The examiner has found that the prior art of record does not teach, suggest, or render obvious, inter alia, the specific combination of a system, a method, or a computer program product comprising a computer-readable storage device having computer program logic recorded thereon that when executed by a processor-based computer system causes the processor-based system to perform a method, the method comprising: storing a master copy of an artificial intelligence (Al) model in a parameter server; transmitting a portion of the Al model from the parameter server to the target device; receiving output data from the target device, the output data being generated by executing a set of microbatches of a dataset on a subportion of the transmitted portion of the Al model at the target device; assessing the Al model based on a metric corresponding to the output data to determine changes to the Al model; modifying the Al model to incorporate the determined changes; and contemporaneously, with a second set of microbatches of the dataset being executed on a second subportion of the transmitted portion of the Al model at the target device, sending an update to the target device, the update indicative of the modified Al model to be applied in executing a third set of microbatches of the dataset (major difference in the claims not found in the prior art) as set forth in the Specification and recited in independent claims 1, 8, and 15.
 These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

May 4, 2022